                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                              Magistrate Judge Kathleen M. Tafoya

Civil Action No. 18–cv–01622–KMT


NASER ABDO,

       Plaintiff,

v.

UNITED STATES,
A. BALSICK ind. cap,
J. CRAIG ind. cap,
J. MUNOZ ind. cap,
STARIKA ind. cap,
FERNANDEZ Lt., ind. cap,
MELVIN Lt., ind. cap,
LEVI WILLIAMS nurse, ind. cap,
I. JOHNSTON,

       Defendants.


                                            ORDER


       Before the court is Defendants’ “Motion to Dismiss Pursuant to Rules 12(b)(1) and

12(b)(6),” and Plaintiff’s “Motion for Injunction.” ([“Defendants’ Motion”], Doc. No. 143;

[“Plaintiff’s Motion”], Doc. No. 166.) Plaintiff has responded in opposition to Defendants’

motion, and Defendants have replied. ([“Plaintiff’s Response”], Doc. No. 170; [“Defendants’

Reply”], Doc. No. 182.) The United States has, likewise, responded in opposition to Plaintiff’s

motion, and Plaintiff has replied. ([“Defendant’s Response”], Doc. No. 179; [“Plaintiff’s

Reply”], Doc. No. 186.)
                                 STATEMENT OF THE CASE

       Pro se Plaintiff Naser Abdo, an inmate at the United States Penitentiary, Administrative

Maximum [“ADX”] facility in Florence, Colorado, brings this action pursuant to Bivens v. Six

Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), and the Federal

Tort Claims Act [“FTCA”], 28 U.S.C. §§ 2671-2680, asserting violations of his civil rights by

the United States and eight individual Defendants, all of whom are ADX employees.

([“Complaint”], Doc. No. 126 at 2-4.)

       I.       Food Slot Incident – Defendants Balsick, Craig, and Starika

       On December 9, 2016, Plaintiff, a practicing Muslim, was said to be housed in a cell in

the ADX medical unit, due to health complications from his ongoing hunger strike. (Id. at 5 ¶ 2.)

At that time, Defendant Fernandez reportedly promised to return Plaintiff’s “confiscated

religious property,” if he submitted to a medical assessment. (Id. at 5 ¶ 3.) Plaintiff alleges that

he complied with the request, but that Defendant Fernandez “never fulfilled his promise.” (Id. at

5 ¶¶ 3-4.)

       According to the Fourth Amended Prisoner Complaint, shortly thereafter, Plaintiff put his

arm through his cell’s food slot, and demanded that Defendants Balsick, Craig, and Starika

return his religious property from Defendant Fernandez. (Id. at 5 ¶ 4.) Defendants Balsick,

Craig, and Starika reportedly responded that they would “try” to get the requested items, on the

condition that Plaintiff remove his arm from the food slot. (Id. at 5 ¶ 5.) Plaintiff, however,

refused to comply with the order, purportedly because Defendants “were lying only to relieve

themselves of any short term [sic] problem.” (Id.)




                                                  2
        It is alleged that, over the next few minutes, Defendants Balsick and Craig “became

increasingly angry and vengeful” toward Plaintiff, as they “began to insult and threaten” him

with various taunts pertaining to his criminal history. (Id. at 6 ¶ 7.) Defendant Balsick

reportedly warned Plaintiff, “[I]f you don’t pull your arm back we are going to gas your fu**ing

ass.” (Id. at 6 ¶ 8.) Plaintiff, once again, refused to comply with the order, and instead, placed

his left leg into the food slot to “prevent any direct gassing” to his face. (Id. at 6 ¶ 9.) It is

alleged that Defendant Balsick then “nod[ded]” to Defendant Craig and “grab[bed]” Plaintiff’s

leg, as Defendant Craig “gasse[d] [Plaintiff’s] cell through the slot for 8 seconds.” (Id. at 6-7 ¶¶

9-11.) Plaintiff alleges that Defendant Craig then “slam[med]” his leg “against protruding metal

locking mechanisms on the doors outer surface which evokes a cry of pain.” (Id. at 7 ¶ 11.)

        Plaintiff, at that point, reportedly agreed to remove his leg from the slot, but Defendants

Balsick and Craig, nevertheless, “continued to hurt” him. (Id. at 7 ¶ 12.) Plaintiff alleges,

specifically, that Defendant Craig “forcefully straightened” his leg until it was “fully extended.”

(Id. at 7 ¶ 13.) Plaintiff further alleges that Defendant Balsick “seized this opportunity to punch

[his] left groin area with full force 20 times, striking [his] testicles and inner left thigh.” (Id. at 7

¶ 14.) In addition, Plaintiff alleges that Defendant Starika, at Defendant Craig’s command, “hit”

him with a baton “once or twice” on his left shin. (Id. at 8 ¶ 15.)

        II.     Blanket Incident – Defendants Fernandez, Melvin, and Williams

        For the next twelve to fourteen hours, Plaintiff was reportedly shackled in full body

restraints and monitored by Defendant Melvin. (Id. at 8-9 ¶¶ 19-20.) Plaintiff states that,

throughout that time, he “repeatedly” told Defendant Melvin that he “refuse[d] to come out of




                                                    3
restraints,” unless he could speak to the Special Investigation Service “about being assaulted.”

(Id. at 9 ¶¶ 20-21.)

        Shortly thereafter, on December 10, 2016, at 7:30 AM, Defendants Fernandez and

Williams, along with two subordinate ADX guards, entered Plaintiff’s cell to perform a restraint

check. (Id. at 9 ¶ 22.) According to Plaintiff, Defendant Fernandez “ordered” him “very

disrespectfully” to hand over his blanket, and for that reason, he “took [his] time” to comply.

(Id.) Plaintiff alleges that Defendant Fernandez then “stormed” into his cell, “threw” his blanket,

and ordered the two subordinate guards to remove his restraints. (Id. at 9 ¶¶ 22-23.) After

Plaintiff refused to “com[e] out of restraints,” the two subordinate guards reportedly “slammed”

him against the wall and the bed. (Id. at 9-10 ¶ 24.) Plaintiff claims that Defendant Fernandez

then “pulled out his gas canister,” and “emptied it into [his] face for five seconds until there was

no more gas left.” (Id. at 10 ¶ 26.) Defendant Williams, a prison nurse, was said to be “at the

cell door observing the whole interaction.” (Id. at 10 ¶ 27.)

        Plaintiff complains that, immediately following this incident, he was “completely blind

and tearing uncontrollably” for three and a half hours. (Id. at 10 ¶ 28.) Although Plaintiff was

eventually “escorted to the shower,” he alleges that Defendants prevented him from effectively

“decontaminating” his face. (Id. at 11 ¶ 30.) Plaintiff further alleges that, upon returning to his

cell, Defendant Fernandez began to “four-point” him.1 (Id. at 11-12 ¶¶ 33-34.) Shortly

thereafter, Plaintiff reportedly “began to writhe frantically in pain due to the gas burning effects

all over [his] body and [his] inability to breathe.” (Id. at 12 ¶ 35.) Plaintiff alleges that he “kept



1
 According to Plaintiff, to be “four-pointed” means “to have each limb chained to a corner of the
bed allowing almost no movement as one lay[s] spread out.” (Compl. 12 ¶ 34.)

                                                   4
begging” Defendants Fernandez, Melvin, and Williams to “decontaminate” him, because he

could not see or breathe. (Id.) According to the Fourth Amended Prisoner Complaint,

Defendant Williams eventually conducted a “post use of force medical assessment,” and

“[e]ither he or someone else wiped [Plaintiff’s] eyes one time with [Plaintiff’s] own shirt.” (Id.

at 12-13 ¶¶ 36-37.) Two hours later, Defendants Melvin and Williams returned to Plaintiff’s cell

to perform a restraint check, at which time Plaintiff once again “pleaded for decontamination,”

but to no avail. (Id. at 13 ¶ 40.)

        III.    Razor Incident and Alleged Waterboarding – Defendants Johnston and Munoz

        On July 5, 2017, Plaintiff refused to give his razor to Defendant Munoz, reportedly

because Defendant Munoz had previously “verbally harassed” him, “insulted” his religion, and

“usurped” his law library access. (Id. at 14 ¶ 43.) Defendant Munoz thereafter entered

Plaintiff’s cell to retrieve the razor, by himself, which was allegedly “in violation of normal

ADX policy and practice requireing [sic] at least two officers to enter a cell whenever one is

required to do so.” (Id. at 14 ¶ 44.) Plaintiff alleges that he “tried to explain the issue,” but that

Defendant Munoz, nevertheless, “took out his gas and held it for 8 seconds or so in his hand

before emptying it in [Plaintiff’s] unsuspecting face.” (Id. at 15 ¶ 46.) Defendant Johnston, who

was standing nearby, reportedly “didn’t seem surprised,” as he “calmly” pressed an alarm button

for backup. (Id.)

        Plaintiff alleges that he was then “put in full ambulatory restraints,” and “dragged

painfully by the restraints to a large kitchen sink,” where his “head was forced under a running

faucet upside down.” (Id. at 15 ¶ 48.) He claims that the ADX guards “continued to hold [his]




                                                   5
head under the water” for approximately forty-five seconds. (Id. at 16 ¶ 49.) Plaintiff is adamant

that he “knew that this is what waterboarding was.” (Id.)

        IV.     Procedural History

        Based on these allegations, on June 27, 2018, Plaintiff commenced this lawsuit against

the United States and the individual ADX corrections officers, asserting a bevy of claims. (Doc.

No. 1.) In his Fourth Amended Prisoner Complaint, Plaintiff lodges the following causes of

action: (1) FTCA claims for battery and negligence by the United States; (2) Eighth Amendment

claims for excessive force by Defendants Balsick, Craig, Fernandez, Munoz, and Starika, in their

individual capacities; (3) Eighth Amendment claims for deliberate indifference by Defendants

Fernandez, Melvin, and Williams, in their individual capacities; and (4) an Eighth Amendment

claim for failure to intervene by Defendant Johnston, in his individual capacity. (Compl. 18-30

¶¶ 55-97.) As relief, Plaintiff seeks monetary damages only. (Id. at 33.)

        Defendants now move to dismiss all claims against them, under Federal Rules of Civil

12(b)(1) and 12(b)(6). (Defs.’ Mot. 1.) Specifically, the individual Defendants seek dismissal of

the Eighth Amendment claims asserted against them, contending that there is no Bivens remedy

for Plaintiff’s alleged injuries, or in the alternative, that they are entitled to qualified immunity

from those claims. (Id. at 6-14, 19-28, 37-39.) The United States, for its part, moves to dismiss

the FTCA claims lodged against it, based on a purported lack of subject matter jurisdiction, and

for failure to plausibly allege an intent to cause harm. (Id. at 14-17, 28-31, 39-40.) In addition,

the United States argues that certain of the FTCA claims for negligence are barred by the

discretionary function exception to the FTCA’s limited waiver of sovereign immunity, and by

Plaintiff’s failure to file a Colorado certificate of expert review. (Id. at 29-34.)


                                                   6
                                   STANDARDS OF REVIEW

         A.     Pro Se Plaintiff

         Plaintiff is proceeding pro se. The court, therefore, “review[s] his pleadings and other

papers liberally and hold[s] them to a less stringent standard than those drafted by attorneys.”

Trackwell v. United States, 472 F.3d 1242, 1243 (10th Cir. 2007) (citations omitted); see Haines

v. Kerner, 404 U.S. 519, 520–21 (1972) (holding the allegations of a pro se complaint “to less

stringent standards than formal pleadings drafted by lawyers”). However, a pro se litigant’s

“conclusory allegations without supporting factual averments are insufficient to state a claim

upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). A

court may not assume that a plaintiff can prove facts that have not been alleged, or that a

defendant has violated laws in ways that a plaintiff has not alleged. Associated Gen. Contractors

of Cal., Inc. v. Cal. State Council of Carpenters, 459 U.S. 519, 526 (1983); see Whitney v. New

Mexico, 113 F.3d 1170, 1173–74 (10th Cir. 1997) (stating that a court may not “supply

additional factual allegations to round out a plaintiff’s complaint”); Drake v. City of Fort Collins,

927 F.2d 1156, 1159 (10th Cir. 1991) (the court may not “construct arguments or theories for the

plaintiff in the absence of any discussion of those issues”). The plaintiff’s pro se status does not

entitle him to an application of different rules. Montoya v. Chao, 296 F.3d 952, 957 (10th Cir.

2002).

         B. Federal Rule of Civil Procedure 12(b)(1)

         Federal Rule of Civil Procedure Rule 12(b)(1) empowers a court to dismiss a complaint

for a lack of subject matter jurisdiction. Fed. R. Civ. P. 12(b)(1). Dismissal under Rule 12(b)(1)

is not a judgment on the merits of a plaintiff=s case. Rather, it calls for a determination that the


                                                  7
court lacks authority to adjudicate the matter, attacking the existence of jurisdiction rather than

the allegations of the complaint. See Castaneda v. INS, 23 F.3d 1576, 1580 (10th Cir. 1994)

(recognizing federal courts are courts of limited jurisdiction and may only exercise jurisdiction

when specifically authorized to do so). The burden of establishing subject matter jurisdiction is

on the party asserting jurisdiction. Basso v. Utah Power & Light Co., 495 F.2d 906, 909 (10th

Cir. 1974). A court lacking jurisdiction “must dismiss the cause at any stage of the proceedings

in which it becomes apparent that jurisdiction is lacking.” Id. at 909. The dismissal is without

prejudice. Brereton v. Bountiful City Corp., 434 F.3d 1213, 1218 (10th Cir. 2006).

       A Rule 12(b)(1) motion to dismiss “must be determined from the allegations of fact in the

complaint, without regard to mere conclusionary allegations of jurisdiction.” Groundhog v.

Keeler, 442 F.2d 674, 677 (10th Cir. 1971). When considering a Rule 12(b)(1) motion, however,

the Court may consider matters outside the pleadings without transforming the motion into one

for summary judgment. Holt v. United States, 46 F.3d 1000, 1003 (10th Cir. 1995). If a party

challenges the facts upon which subject matter jurisdiction depends, a court may not presume the

truthfulness of the complaint=s “factual allegations . . . [and it] has wide discretion to allow

affidavits, other documents, and [may even hold] a limited evidentiary hearing to resolve

disputed jurisdictional facts under Rule 12(b)(1).” Id.

       C. Federal Rule of Civil Procedure 12(b)(6)

       Federal Rule of Civil Procedure 12(b)(6) provides that a defendant may move to dismiss

a claim for “failure to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6).

“The court’s function on a Rule 12(b)(6) motion is not to weigh potential evidence that the

parties might present at trial, but to assess whether the plaintiff’s complaint alone is legally


                                                   8
sufficient to state a claim for which relief may be granted.” Dubbs v. Head Start, Inc., 336 F.3d

1194, 1201 (10th Cir. 2003) (quotation marks omitted).

        “A court reviewing the sufficiency of a complaint presumes all of plaintiff’s factual

allegations are true and construes them in the light most favorable to the plaintiff.” Hall v.

Bellmon, 935 F.2d 1106, 1109 (10th Cir. 1991). “To survive a motion to dismiss, a complaint

must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007)). Plausibility, in the context of a motion to dismiss, means that the

plaintiff pleaded facts which allow “the court to draw the reasonable inference that the defendant

is liable for the misconduct alleged.” Id. The Iqbal evaluation requires two prongs of analysis.

First, the court identifies “the allegations in the complaint that are not entitled to the assumption

of truth,” that is, those allegations which are legal conclusion, bare assertions, or merely

conclusory. Id. at 679–81. Second, the court considers the factual allegations “to determine if

they plausibly suggest an entitlement to relief.” Id. at 681. If the allegations state a plausible

claim for relief, such claim survives the motion to dismiss. Id. at 679.

        Notwithstanding, the court need not accept conclusory allegations without supporting

factual averments. S. Disposal, Inc., v. Tex. Waste, 161 F.3d 1259, 1262 (10th Cir. 1998).

“[T]he tenet that a court must accept as true all of the allegations contained in a complaint is

inapplicable to legal conclusions. Threadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S at 678. Moreover,

“[a] pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a

cause of action will not do.’ Nor does a complaint suffice if it tenders ‘naked assertion[s]’


                                                   9
devoid of ‘further factual enhancement.’” Id. (citation omitted). “Where a complaint pleads

facts that are ‘merely consistent with’ a defendant’s liability, it ‘stops short of the line between

possibility and plausibility of ‘entitlement to relief.’” Id. (citation omitted).

        In evaluating a Rule 12(b)(6) motion to dismiss, the court may consider documents

incorporated by reference, documents referred to in the complaint that are central to the claims,

and matters of which a court may take judicial notice. Tellabs, Inc, 551 U.S. at 322; Gee v.

Pacheco, 627 F.3d 1178, 1186 (10th Cir. 2010). Publicly filed court records, including court

transcripts, are subject to judicial notice. St. Louis Baptist Temple, Inc. v. Fed. Deposit Ins.

Corp., 605 F.2d 1169, 1172 (10th Cir. 1979); United States v. Ahidley, 486 F.3d 1184, 1192 n.5

(10th Cir. 2007); Trusdale v. Bell, 85 F. App’x 691, 693 (10th Cir. 2003).

                                             ANALYSIS

        A. Eighth Amendment Claims

                1. Availability of a Bivens Remedy

        Plaintiff lodges various Eighth Amendment claims against the individual Defendants,

pursuant to Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388

(1971). In their Motion, the individual Defendants argue that each of those claims should be

dismissed, because there is no recognized remedy under Bivens that would support the claims,

and because Plaintiff has alternative avenues of relief available to him. (Defs.’ Mot. 6-8, 19-20,

37.)

        In Bivens, the United States Supreme Court recognized an implied cause of action for

damages against federal officers who were alleged to have violated an inmate’s Fourth

Amendment rights. 403 U.S. at 397. Since Bivens the Court has found such a remedy to be


                                                   10
available in two additional contexts: (1) a Fifth Amendment Due Process claim against a United

States Congressman by an administrative assistant who claimed she was fired based on her

gender; and (2) an Eighth Amendment deliberate indifference claim against federal prison guards

by a prisoner’s estate for failing to treat the prisoner’s asthma. See Carlson v. Green, 446 U.S.

14 (1980) (Eighth Amendment); Davis v. Passman, 442 U.S. 228 (1979) (Fifth Amendment).

“These three cases—Bivens, Davis, and Carlson—represent the only instances in which the

Court has approved of an implied damages remedy under the Constitution itself.” Ziglar v.

Abbasi, --- U.S. ----, 137 S. Ct. 1843, 1855 (2017). The Court has subsequently “urged caution

before extending Bivens remedies into any new context.” Id. at 1857 (quoting Corr. Services

Corp. v. Malesko, 534 U.S. 61, 74 (2001)); see Peoples v. CCA Det. Centers, 422 F.3d 1090,

1096 (10th Cir. 2005) (“[T]he purpose of Bivens is only ‘to provide an otherwise nonexistent

cause of action against individual officers alleged to have acted unconstitutionally, or to provide

a cause of action for a plaintiff who lacked any alternative remedy’ for harms caused by an

individual officer’s unconstitutional conduct.”).

       “Whether a Bivens action exists for a given constitutional violation must be decided on a

case-by-case basis.” Burton-Bey v. United States, 100 F.3d 967, 1996 WL 654457, at *1 (10th

Cir. Nov. 12, 1996) (unpublished) (citing Beattie v. Boeing Co., 43 F.3d 559, 564 (10th Cir.

1994)). In evaluating whether a Bivens claim can proceed, the first step is to determine whether

the case “presents a new Bivens context.” Ziglar, 137 S. Ct. at 1859-60. The “proper test” for

that inquiry is whether “the case is different in a meaningful way from previous Bivens cases

decided by the Court.” Id. at 1859. If so, “then the context is new.” Id. “A case might differ in

a meaningful way because of the rank of the officers involved; the constitutional right at issue;


                                                 11
the generality or specificity of the official action; the extent of judicial guidance as to how an

officer should respond to the problem or emergency to be confronted; the statutory or other legal

mandate under which the officer was operating; the risk of disrupted intrusion by the Judiciary

into the functioning of other branches; or the presence of potential special factors that previous

Bivens cases did not consider.” Id. at 1860.

       In this case, there is no question that the Eighth Amendment issues raised by Plaintiff

differ in meaningful ways from the previous Bivens contexts. Of the trio of Bivens cases, the

only one that even addressed the Eighth Amendment was Carlson, where a mother commenced a

lawsuit on behalf of her deceased son’s estate, alleging that prison officials were deliberately

indifferent to her son’s serious medical needs, resulting in his death. Carlson, 446 U.S. at 16. In

this case, by contrast, Plaintiff asserts excessive force claims, deliberate indifference claims

based on purported failures to adequately remove pepper spray from Plaintiff’s face, and a

failure to intervene claim arising out of one of the excessive force claims. See Millbrook v. Spitz,

No. 18-cv-02667-RM-KMT, 2019 WL 5790701, at *11 (D. Colo. August 26, 2019) (Eighth

Amendment excessive force claims related to alleged assaults presented new Bivens context);

Hunt v. Matevousian, 336 F. Supp. 3d 1159, 1169-70 (E.D. Cal. 2018) (finding Eighth

Amendment claims “arising out of assault by officers and failure to intervene in such an assault”

to “arise in a different context from those of Carlson”); see also Silva v. Ward, No. 16-cv-185-

wmc, 2019 WL 4721052, at *4 (W.D. Wisc. Sept. 26, 2019) (“[M]ultiple district courts have

held that Eighth Amendment claims outside the field of medical care present new Bivens

contexts.”).




                                                  12
       To the extent Plaintiff’s deliberate indifference claims against Defendants Fernandez,

Melvin, and Williams could be construed to allege failures to render medical aid, the claims are

readily distinguishable from those in Carlson. Specifically, in Carlson, the inmate required

medical treatment for an underlying “chronic asthmatic condition.” Carlson, 446 U.S. at 16 n.1.

Notably, other courts have found Eighth Amendment claims for inadequate medical care akin to

Carlson, where the allegedly subpar treatment related to an inmate’s chronic medical condition.

See Blackstone v. Ortiz, No. 16-8600 (RBK) (JS), 2018 WL 2148846, at *2, *5 (D. N.J. May 9,

2018) (Eighth Amendment claims for failure to treat an inmate’s umbilical hernia did not present

new Bivens contexts); Stile v. United States, No. 17-2693 (RMB), 2017 WL 4779617, at *5 (D.

N.J. Oct. 23, 2017) (Eighth Amendment claims for failure to treat an inmate’s chronic bacterial

infections did not present a new Bivens context). Here, by contrast, Plaintiff sought treatment

solely for injuries that he sustained when prison guards responded to a perceived safety threat by

using deterrent spray. Plaintiff has not cited, nor has the court found, any controlling authority

holding that prison guards can be liable under Carlson for deliberate indifference to the medical

needs of an inmate stemming entirely from official action taken in response to a prison

disturbance.2 See Ziglar, 137 S. Ct. at 1864 (cautioning that, even if a case has “significant


2
  Even if Plaintiff’s deliberate indifference claims did not present a new Bivens context, they fail
to meet the Rule 8(a) pleading standard. To state a claim for deliberate indifference to serious
medical needs under the Eighth Amendment, an inmate must show: (1) that he suffered an
“objectively, sufficiently serious” medical need; and (2) that the prison official had knowledge of,
and disregard for, an excessive risk of harm. Farmer v. Brennan, 511 U.S. 825, 834 (1994). Here,
Plaintiff has failed to show that any of the Defendants acted with a sufficiently culpable state of
mind. Indeed, Plaintiff alleges only that Defendants Fernandez and Williams were aware of his
request for facial decontamination but took no action, and that Defendant Melvin subsequently
remarked that “these are the consequences for your actions.” (Compl. 13 ¶ 40, 23 ¶ 71, 25-26 ¶
79, 28 ¶ 89.) These allegations, without more, do not implicate the Eighth Amendment. See
Gargan v. Gabriel, 50 F. App’x 920, 924 (10th Cir. 2002) (finding that an inmate failed to show

                                                 13
parallels” to a previous Bivens case, and would only be a “modest extension” of the Bivens

remedy, “a modest extension is still an extension”); see also Atwood v. Burke, No. 17cv1315-

MMA (BLM), 2019 WL 1427744, at *4 (S.D. Cal. Mar. 29, 2019) (finding an Eighth

Amendment claim for deliberate indifference to medical needs presented a new Bivens context,

even though the claim was “similar to Carlson,” because the plaintiff was on supervised release

at the time of the alleged injury, rather than incarcerated); Custard v. Balsick, No. 15-cv-2221-

REB-CBS, 2017 WL 131799, at *12 (D. Colo. Jan. 13, 2017) (“Because Plaintiff alleges a prison

security measure taken in response to a disturbance or an attempt to maintain order, this is not a

claim governed by the deliberate indifference standard.”).

       Because this case presents a new Bivens context, the court must determine whether

“special factors” counsel hesitation in expanding Bivens, including the existence of an alternative

remedial structure. Ziglar, 137 S. Ct. at 1857-58. Defendants, in their Motion, present two

factors that they claim counsel hesitation here: (1) the availability of the FTCA as a means for

Plaintiff to seek redress for his injuries; and (2) Congress’s legislation in the area of prisoners’

rights with respect to the Prison Litigation Reform Act [“PLRA”]. (Defs.’ Mot. 6-7.)

       Here, it is quite clear that Plaintiff either currently has, or has had, various alternative

remedies available to him. First, in the Fourth Amended Prisoner Complaint, Plaintiff lodges ten

FTCA claims against the United States, based upon identical factual predicates to his Eighth

Amendment claims. (Compl. 18-19 ¶¶ 55-57, 21-22 ¶¶ 64-67, 23-25 ¶¶ 72-77, 26-28 ¶¶ 80-87,

28-29 ¶¶ 90-91, 30 ¶¶ 94-97.) The Tenth Circuit has made clear that “the FTCA and a Bivens


that prison officials acted with deliberate indifference when they refused to provide him with
medical care subsequent to pepper spray exposure, because the complaint was devoid of facts
“indicating whether the medical refusals were wanton, negligent, or reasonable”).

                                                  14
claim are alternative remedies.” Robbins v. Wilkie, 300 F.3d 1208, 1213 (10th Cir. 2002); see

also Schwarz v. Meinberg, 761 F. App’x 732, 734-35 (9th Cir. 2019) (identifying FTCA claims

as an alternative remedy to Bivens action). In addition, Plaintiff could have either sought

injunctive relief, or invoked the Federal Bureau of Prisons administrative grievance process.

Corr. Services Corp. v. Malesko, 534 U.S. 61, 74 (2001); Millbrook v. Spitz, No. 18-cv-01962-

RM-KMT, 2019 WL 5790701, at *11 (D. Colo. Aug. 26, 2019). The fact that some alternative

remedies do not award monetary damages, or have different procedures, or ultimately do not

prove successful, is irrelevant. Ziglar, 137 S. Ct. at 1865; Vega v. United States, 881 F.3d 1146,

1155 (9th Cir. 2018).

       In addition, certain other factors counsel hesitation as to the expansion of Bivens in this

case. Specifically, the enactment of the PLRA suggests that Congress does not want to provide

federal inmates with a damages remedy. Ziglar, 137 S. Ct. at 1865. As the Ziglar Court noted:

       Some 15 years after Carlson was decided, Congress passed the [PLRA], which
       made comprehensive changes to the way prisoner abuse cases must be brought in
       federal court. So it seems clear that Congress had specific occasion to consider the
       matter of prisoner abuse and to consider the proper way to remedy those wrongs.
       This Court has said in dicta that the [PLRA]’s exhaustion requirements would apply
       to Bivens suits. But the [PLRA] itself does not provide for a standalone damages
       remedy against federal jailers. It could be argued that this suggests Congress chose
       not to extend the Carlson damages remedy to cases involving other types of
       prisoner mistreatment.

Id. (internal citations omitted). Although Congress’s failure to create a damages remedy is not

dispositive, the fact remains that Congress has been active in the area of prisoners’ rights, and

yet, has not promulgated a damages remedy. This factor, therefore, cuts against extending the

Bivens remedy to Plaintiff’s case. See Culver v. Fed. Bureau of Prisons (BOP), No. 5:18cv160-

TKW-HTC, 2019 WL 5298551, at *4 (N.D. Fla. Sept. 24, 2019) (“Congress’s refusal to enact a


                                                 15
damages remedy for federal prisoners counsels against the Court implying one here.”); Hoffman

v. Preston, No. 1:16-cv-01617-LJO-SAB (PC), 2019 WL 5188927, at *6 (E.D. Cal. Oct. 15,

2019) (“[T]he language and reforms imposed by the PLRA indicate that Congress would not

approve an implied damages remedy for the claim presented here.”).

       Importantly, the individual Defendants in this case were responding to perceived safety

threats from an inmate when they committed the alleged Eighth Amendment violations. Eighth

Amendment claims that implicate policies and practices related to inmate violence should be

evaluated with caution, because they implicate the ability of prison officials to secure their

prisons. See Wolff v. McDonnell, 418 U.S. 539, 566-67 (1974) (stating that correctional

institutions “must have the necessary discretion without being subject to unduly crippling

constitutional impediments”). Indeed, Congress is better suited than the Judiciary to “balance

the challenges prison administrators and officers face in maintaining prison security against the

expansion of the private right of action for damages.” Morgan v. Shivers, No. 1:14-cv-7921-

GHW, 2018 WL 618451, at *6 (S.D.N.Y. Jan. 29, 2018); see Bell v. Wolfish, 441 U.S. 520, 548

(1979) (“But judicial deference is accorded not merely because the [prison] administrator

ordinarily will, as a matter of fact in a particular case, have a better grasp of his domain than the

reviewing judge, but also because the operation of our correctional facilities is peculiarly the

province of the Legislative and Executive Branches of our Government, not the Judicial.”); see

also Turner v. Safley, 482 U.S. 78, 84-85 (1987) (“Running a prison is an inordinately difficult

undertaking that requires expertise, planning, and the commitment of resources, all of which are

peculiarly within the province of the legislative and executive branches of government.”).




                                                  16
       Accordingly, on this record, the Bivens remedy should not be extended to Plaintiff’s

Eighth Amendment claims against the individual Defendants. Therefore, the individual

Defendants’ motion to dismiss those claims is granted.

               2. Qualified Immunity

       The individual Defendants also invoke qualified immunity to each of Plaintiff’s Eighth

Amendment claims. (Defs.’ Mot. 8-14, 20-28, 37-39.) Qualified immunity is an affirmative

defense to Bivens liability. Johnson v. Fankell, 520 U.S. 911, 914 (1997). Whether the

individual Defendants are entitled to qualified immunity is a legal question. Wilder v. Turner,

490 F.3d 810, 813 (10th Cir. 2007).

       Once a defendant has asserted a qualified immunity defense, the burden shifts to the

plaintiff to establish that: (1) the defendant violated a constitutional right; and (2) the right was

“clearly established” at the time of the defendant’s alleged misconduct. Puller v. Baca, 781 F.3d

1190, 1196 (10th Cir. 2015). “A reviewing court may exercise [its] sound discretion in deciding

which of the two prongs of the qualified immunity analysis should be addressed first in light of

the circumstances in the particular case at hand.” Herrera v. City of Albuquerque, 589 F.3d

1064, 1070 (10th Cir. 2009) (quoting Pearson v. Callahan, 555 U.S. 223, 236 (2009)). Qualified

immunity is applicable, unless the plaintiff can satisfy both prongs of the inquiry. Id.

       In this case, because Bivens does not authorize any of Plaintiff’s Eighth Amendment

claims, there is no need to address whether the individual Defendants would be entitled to

qualified immunity as to those claims. See Sossaman v. Lone Star State of Tex., 560 F.3d 316,

327 (5th Cir. 2009) (“If no private right of action exists against the defendants in their individual

capacities, then a qualified immunity . . . analysis would be unnecessary.”).


                                                  17
       B. FTCA Claims

       Plaintiff asserts various FTCA claims for battery and negligence against the United

States, arising from alleged misconduct by the individual Defendants. Specifically, Plaintiff

lodges six battery claims under the FTCA: (1) three claims arising from “physical assault[s]” by

Defendants Craig, Balsick,3 and Starika; (2) two claims arising from the use of pepper spray by

Defendants Fernandez and Munoz; and (3) one claim arising from the “waterboarding”

allegation. (Compl. 18-19 ¶¶ 55-57, 21 ¶ 64, 28-29 ¶¶ 90-91, 30 ¶¶ 96-97.) Plaintiff, likewise,

makes the following FTCA claims sounding in negligence: (1) negligent performance of duty by

Defendants Fernandez and Williams, arising from their “failure to follow decontamination

policy;” (2) medical negligence by Defendant Williams, arising from his failure to treat

Plaintiff’s injuries; (3) negligent performance of duty by unspecified ADX prison guards, arising

from their failure to conduct fifteen-minute “welfare checks” on Plaintiff “while he was four-

pointed;” and (4) negligent performance of duty by Defendant Melvin, arising from his failure to

conduct a two-hour “restraint check mandated by policy.” (Id. at 21-22 ¶¶ 65-67, 23-25 ¶¶ 72-

77, 26-27 ¶¶ 80-87.)

       The United States seeks dismissal of these claims, under Rule 12(b)(1), arguing that they

are all improperly based on purported violations of ADX policies. (Defs.’ Mot. 15-17, 28-30,

39-40.) The United States is adamant that violations of federal prison regulations cannot give

rise to liability under the FTCA, because “no comparable state liability [exists] for private

persons.” (Id. at 16.) In addition, the United States argues that Plaintiff has failed to plausibly



3
  Plaintiff describes his claim, with respect to Defendant Balsick, as one for battery, “or in the
alternative, sexual battery.” (Compl. 19.)

                                                 18
allege claims for battery or negligence under Colorado law. (Id. at 17, 28-30, 40.) The United

States moves to dismiss Plaintiff’s negligence claims arising from alleged failures to perform

“welfare checks” and “restraint checks,” contending that they are barred by the discretionary

function exception to the FTCA. (Id. at 30-35.) Finally, the United States argues that the FTCA

claim for medical negligence by Defendant Williams should be dismissed, because Plaintiff

failed to file a certificate of review, pursuant to Colorado Revised Statute § 13-20-602. (Id. at

29-30.)

                 1. Sovereign Immunity

          The United States argues, first, that Plaintiff’s FTCA claims should be dismissed,

because the court lacks subject matter jurisdiction over them. According to the United States,

the “crux” of each FTCA claim in this case is an alleged violation of BOP policy. (Id. at 28.) It

contends that such violations cannot serve as the basis for liability under the FTCA, because

there is “no comparable state liability for private persons.” (Id. at 16.)

          “Sovereign immunity precludes federal court jurisdiction.” Garling v. U.S. Envtl. Prot.

Agency, 849 F.3d 1289, 1294 (10th Cir. 2017) (citing FDIC v. Meyer, 510 U.S. 471, 475 (1994)).

The United States, therefore, “can be sued only to the extent that it has waived its [sovereign]

immunity.” Id. (quoting United States v. Orleans, 425 U.S. 807, 814 (1976)). The FTCA

abrogates the United States’ sovereign immunity, and allows the federal government to be held

liable, to the same extent as a private individual, for certain torts committed by federal

employees acting within the scope of their employment. See 28 U.S.C. § 1346(b)(1); Sosa v.

Alvarez-Machain, 542 U.S. 692, 700 (2004).




                                                  19
       Section 1346(b) of the FTCA makes clear that liability will only be found “under

circumstances where the United States, if a private person, would be liable to the [plaintiff] in

accordance with the law of the place where the act or omission occurred.” 28 U.S.C. § 1346(b).

“The phrase ‘law of the place’ refers to the law of the State where the act or omission occurred.”

Mecca v. United States, 389 F. App’x 775, 779 (10th Cir. 2010) (citing Fed. Deposit Ins. Corp.

v. Meyer, 510 U.S. 471, 478 (1994)). In other words, the United States can be held liable only if

“a private person would be held liable to the plaintiff under the tort law of the state where the act

or omission occurred.” Pappas v. United States, 617 F. App’x 879, 881 (10th Cir. 2015) (citing

Meyer, 510 U.S. at 477). “A claim that fails to allege facts sufficient to meet this requirement

must be dismissed for lack of subject matter jurisdiction.” Id. (citing Dorking Genetics v. United

States, 76 F.3d 1261, 1264 (2d Cir. 1996).

       “It is axiomatic that ‘[t]he violation of a federal regulation in and of itself is not a basis

for liability under the FTCA.” Id. at 882 (quoting Black Hills Aviation, Inc. v. United States, 34

F.3d 968, 973 n.2 (10th Cir. 1994)). Indeed, “[e]ven if specific behavior is statutorily required of

a federal employee, the government is not liable under the FTCA unless state law recognizes

comparable liability for private persons.” Id. at 882-83 (quoting Ayala v. United States, 49 F.3d

607, 610 (10th Cir. 1995)).

                        i. Battery Claims

       There is no question that Colorado substantive law governs Plaintiff’s FTCA claims.

(Compl. 18 ¶ 55; Defs.’ Mot. 14.) In Colorado, to establish a tort claim for battery, a plaintiff

must show: (1) that the defendant intended to make physical contact with the plaintiff, or to put

the plaintiff in apprehension of immediate physical contact; (2) immediate physical contact of


                                                  20
the plaintiff resulted; and (3) the contact was harmful or offensive. White v. Munoz, 999 P.2d

814, 816 (Colo. 2000); Adams v. Corr. Corp. of Am., 187 P.3d 1190, 1198 (Colo. App. 2008).

Intent is generally shown through circumstantial evidence. White, 999 P.2d at 817.

       Here, Plaintiff alleges that federal prison guards punched him and kicked him, sprayed

chemicals directly into his face, and later “waterboarded” him, and that he suffered physical and

psychological injuries, as a result. (Compl. 18 ¶ 55, 19 ¶¶ 56-57, 21 ¶ 64, 28 ¶ 90, 30 ¶ 96.) As

to the intent element of his claims, Plaintiff alleges that Defendants Craig, Balsick, and Starika

made “verbal threats and insults” prior to attacking him, and that they later refused to let him

comply with their orders. (Id. at 19 ¶¶ 56-57.) Plaintiff likewise alleges that Defendant

Fernandez previously made “verbal retaliatory statements indicating his pleasure in [Plaintiff’s]

pain,” and that Defendant Munoz had an ongoing prior “dispute” with him regarding law library

access. (Id. at 21 ¶ 64, 28 ¶ 90.) As to the allegation that he was held under running water for an

excessive time, Plaintiff states, among other things, that even though he “began to struggle”

while being held under the faucet, the prison guards “continued anyway.” (Id. at 15-16 ¶¶ 48-49,

30 ¶ 97.) At this stage in the proceedings, these allegations are enough to state claims for battery

under Colorado law.4 See Fifer v. United States, 649 F. App’x 426, 427 (9th Cir. 2016) (finding

allegations that prison guards intentionally fired bullets at a federal inmate, from which he

sustained injuries, to be sufficient to make out a prima facie case for battery under Arizona law).

       Importantly, although Plaintiff does reference certain federal prison regulations in

support of his FTCA claims, the regulations do not form the sole basis for purported liability.


4
 However, to the extent Plaintiff seeks to assert a separate claim for sexual battery under the
FTCA, arising from the conduct of Defendant Balsick, he has failed to do so. Indeed, Plaintiff
makes no allegation, at all, as to how Defendant Balsick’s actions amounted to sexual battery.

                                                 21
Indeed, Plaintiff relies on the ADX violations, in addition to alleged threats and insults made by

the individual Defendants, as circumstantial evidence of intent to harm. See Sanders v. United

States, No. CIV-14-1302-D, 2015 WL 3936973, at *2 (W.D. Okla. June 26, 2015) (rejecting the

argument that an inmate’s FTCA negligence claim was “solely grounded in a federal regulation,”

because the inmate also relied on “allegations of medical malpractice” to support his claim); see

also McCollum v. United States, No. 12-cv-01175-PAB-MJW, 2014 WL 788062, at *2 (D. Colo.

Feb. 26, 2014) (finding that an inmate produced enough circumstantial evidence to establish

intent to harm, with respect to his FTCA assault claim against a prison guard, because a

“reasonable juror could find that [the prison guard] intended harmful and offensive contact with

[the inmate] based on [the inmate]’s description of events”).

        On this record, then, Plaintiff has plausibly alleged private liability with respect to his

FTCA claims for battery. Accordingly, the United States’ motion to dismiss those claims, for

lack of subject matter jurisdiction, is denied.5




5
  In its Reply, the United States argues that “no harmful or offensive contact can be inferred,” with
respect to Plaintiff’s battery claims, “because Colorado law imposes on the officers an affirmative
duty to respond with force.” (Reply 12.) In support of that proposition, the United States cites
Colorado Revised Statute § 17-20-122, a criminal statute that grants immunity to state correctional
officers for conduct arising from the justified use of force. C.R.S. § 17-20-122. Aside from the
fact that the United States raises this argument for the first time in its Reply, Plaintiff has plausibly
alleged that the decision to use force in this case was not justified. See McCollum v. United States,
No. 12-cv-01175-PAB-MJW, 2014 WL 788062, at *3 (D. Colo. Feb. 26, 2014) (“Assuming,
without deciding, that [C.R.S. § 17-20-122] appl[ies] to federal corrections officers, even if the
decision to restrain plaintiff was based entirely upon his admitted failure to completely obey a
correctional officer’s command to ‘shut-up,’ a reasonable juror could find that forcing a
handcuffed prisoner to the floor and kneeing him in the back is greater force than that particular
emergency demanded.”).

                                                   22
                         ii. Negligence Claims

          In Colorado, the elements of a claim for negligence are: (1) the existence of a legal duty

of care owed by the defendant to the plaintiff; (2) the defendant’s breach of that duty; (3) a

causal connection between that breach and injuries suffered by the plaintiff; and (4) resultant

damages. N.M. ex rel. Lopez v. Trujillo, 397 P.3d 370, 374 (Colo. 2017) (citing Vigil v.

Franklin, 103 P.3d 322, 325 (Colo. 2004)). The Colorado Supreme Court has made clear that

duty is the “threshold element.” Id. “Only if there is a legal duty to avoid unreasonably risky

conduct does the issue of breach and then the other negligence elements arise.” Vigil, 103 P.3d

at 325.

          Here, aside from his claim for medical negligence by Defendant Williams, Plaintiff has

failed to identify any cognizable duty of care that was owed to him under Colorado law.6 Rather,

Plaintiff alleges only a statutory duty of care, owed by federal prison guards to inmates, pursuant

to 18 U.S.C. § 4042.7 (Compl. 21 ¶ 65, 23 ¶ 72, 26 ¶ 81, 27 ¶ 84.) Without the existence of a


6
  As to the FTCA claim for medical negligence by Defendant Williams, Plaintiff alleges “the duty
of care owed by a health professional to his patients.” (Compl. 24 ¶ 75.) In Colorado, “a general
claim for negligence in medical treatment arises when a physician’s care falls below the degree of
knowledge, skill, and care used by other physicians practicing the same specialty.” Gorab v. Zook,
943 P.2d 423, 427 (Colo. 1997). The Colorado Supreme Court has made clear that such a duty of
care may arise, even in the absence of a formal doctor-patient relationship. HealthONE v.
Rodriguez, 50 P.3d 879, 888 (Colo. 2002); see Estate of Grubbs v. Weld Cty. Sheriff’s Office, No.
16-cv-00714-PAB-STV, 2017 WL 951149, at *8-9 (D. Colo. March 8, 2017) (finding allegation
that a nurse owed a duty to provide “adequate healthcare” to be sufficient to state a legal duty
under Colorado law); see also Cohen v. Zaki, No. 09-cv-02966-LTB-CBS, 2010 WL 2507840, at
*3 (D. Colo. May 28, 2010) (finding that an inmate had alternative causes of action available to
him under Colorado law for alleged medical negligence by a prison nurse).
7
  In the Fourth Amended Prisoner Complaint, Plaintiff references to a “special relationship”
between himself and Defendant Fernandez. (Compl. 21.) However, the allegations provide no
basis from which to infer a “special relationship” that would support any duty of care under
Colorado law. See Smit v. Anderson, 72 P.3d 369, 372 (Colo. App. 2002) (“[T]he existence of a

                                                   23
corresponding state law duty, Plaintiff’s FTCA claims for negligent performance of duty must be

dismissed for lack of subject matter jurisdiction. See Reality Tech., Inc. v. United States, No. 13-

cv-02805-REB-NYW, 2015 WL 4594145, at *7-8 (D. Colo. May 29, 2015) (finding a lack of

subject matter jurisdiction as to FTCA claims for negligence, because the plaintiff did not

identify a duty of care owed under Colorado law); A Just Cause v. United States, 45 F. Supp. 3d

1258, 1272 (D. Colo. 2014) (finding plaintiffs failed to allege an FTCA claim for negligence

against a federal court reporter, because they did not allege a breach of duty under Colorado law,

and instead, alleged only a breach of a federal statutory duty). And, given that the court lacks

jurisdiction over those claims, there is no need to address the United States’ other arguments for

dismissal.

               2. Medical Negligence – Certificate of Review

       The United States argues that Plaintiff’s medical negligence claim must be dismissed,

because Colorado law required Plaintiff to file a certificate of review by an expert. (Defs.’ Mot.

29-30.) Pursuant to Colorado law:

       In every action for damages or indemnity based upon the alleged professional
       negligence of . . . a licensed professional, the plaintiff’s or complainant’s attorney
       shall file with the court a certificate of review for each . . . licensed professional
       named as a party. . . within sixty days after service of the complaint, . . . unless the
       court determines that a longer period is necessary for good cause shown.

C.R.S. § 13-20-602(1)(a). The certificate of review must demonstrate that the plaintiff has

consulted a professional “who has expertise in the area of the alleged negligent conduct,” and

that the professional has reviewed the known facts, records, and other materials deemed relevant




duty has been recognized only in a limited number of special relationships between the parties
such that social policy justifies the imposition of a duty to act.”).

                                                 24
to the allegations, and “based on the review of such facts, has concluded that the filing of the

claim . . . does not lack substantial justification[.]” Id. at § 13-20-602(3)(a). “If the court

determines that a certificate is required, and the plaintiff fails to file, such failure requires

dismissal of the complaint.” Sherman v. Klenke, 653 F. App’x 580, 595 (10th Cir. 2016) (citing

C.R.S. § 13-20-602(4)).

        “The certificate of review requirement is not jurisdictional; rather, it acts as an

affirmative defense that may be waived.” Morales v. Rattan, No. 17-cv-03009-PAB-KLM, 2019

WL 588192, at *3 (D. Colo. Feb. 13, 2019) (citing Miller v. Rowtech, LLC, 3 P.3d 492, 494-95

(Colo. App. 2000)); see also C.R.S. § 13-20-602(b)(2) (“[T]he defense may move the court for

an order requiring filing of such a certificate.”). The certificate of review serves to establish a

prima facie case of negligence, and to ensure that a defendant does not expend “unnecessary

time and costs in defending professional negligence claims,” by “weed[ing] out frivolous claims

at an early stage of the judicial process. Yadon v. Southward, 64 P.3d 909, 912 (Colo. App.

2002); Badis v. Martinez, 819 P.2d 551, 554 (Colo. App. 1991), rev’d on other grounds, 842

P.2d 245 (Colo. 1992).

        The Tenth Circuit has made clear that Colorado’s certificate of review requirement

applies to “professional negligence claims brought against the United States under the FTCA.”

Hill v. SmithKline Beecham Corp., 393 F.3d 1111, 1118 (10th Cir. 2004). And, this requirement

applies irrespective of whether an inmate is represented by counsel. Sherman, 653 F. App’x at

594. However, a certificate of review need only be filed in an FTCA case if: “(1) the plaintiff

brings a claim of alleged professional negligence against a licensed professional, and (2) expert

testimony is necessary to substantiate the claim.” Id. at 595 (emphasis in original).


                                                   25
       In this case, there is no question that Plaintiff intends to bring an FTCA claim for

professional negligence by a licensed professional. Plaintiff alleges that Defendant Williams, a

nurse, should have provided him with immediate medical care, instead of delaying or denying

treatment. (Compl. 24-25 ¶¶ 75-76.) As a nurse, Defendant Williams is a licensed professional

within the meaning of the statute. Given that Plaintiff’s allegations as to Defendant Williams

sound in professional negligence, the first element is satisfied. See State v. Nieto, 993 P.2d 493,

504 (Colo. 2000) (holding that an inmate’s claim against a prison nurse for medical malpractice

“falls squarely within the class of claims covered by” § 13-20-602).

       Regarding the second element, Plaintiff argues that a certificate of review is not

necessary to substantiate his FTCA claim for medical negligence, because he has alleged that

Defendant Williams’s conduct violated ADX decontamination policy. (Resp. 20.) “A court has

discretion to determine whether a claim requires expert testimony, and therefore whether the

certificate of review requirement is applicable.” Burns v. Ted Laurence, P.A., No. 10-cv-2691-

WJM-CBS, 2013 WL 3771280, at *2 (D. Colo. July 17, 2013) (citing Shelton v. Penrose/St.

Francis Healthcare Sys., 984 P.2d 623, 629 (Colo. 1999)). In general, expert testimony in

medical negligence actions is “necessary to determine the standards of professional care and

competence which define the concept of reasonableness appropriate to adjudication of such

disputes.” Gorab v. Zook, 943 P.2d 423, 427 (Colo. 1997). This is because “[t]he question of

whether a medical professional’s conduct meets the professional standard of care is not within

the ambit of common knowledge under Colorado law.” Shinn v. Melberg, No. 12-cv-01180-

LTB-BNB, 2014 WL 334662, at *3 (D. Colo. Jan. 30, 2014) (citing Teiken v. Reynolds, 904 P.2d

1387, 1389 (Colo. App. 1995)).


                                                 26
       However, in certain contexts, Colorado courts have deemed expert testimony to be

unnecessary. See, e.g., Williams v. Boyle, 72 P.3d 392, 397 (Colo. App. 2012) (“[A] claim

relying on the doctrine of res ipsa loquitur will not require a certificate of review because the

facts create a presumption of negligence and, therefore, expert testimony is not necessary.”);

Greenwell v. Gill, 660 P.2d 1305, 1307 (Colo. App. 1982) (“A plaintiff alleging lack of informed

consent on the basis of an asserted non-disclosure of material facts is not necessarily required to

present expert testimony to establish his or her claim.”). Indeed, in cases alleging negligent

medical treatment, the court has discretion to determine “whether the factual context of the

proceeding is so technically complex that the plaintiff must present testimony by an expert

witness to establish the applicable professional standards and minimal levels of competence.”

Greenwell, 660 P.2d at 1307 (citing Farrah v. Patton, 59 P.2d 76 (1936)).

       Here, Plaintiff alleges that Defendant Williams “negligent[ly] refus[ed] to provide

treatment” for Plaintiff’s “injuries caused by gas,” or in the alternative, that he “was negligent in

not noticing the need for treatment.” (Compl. 25 ¶ 76.) The court concludes that expert

testimony, and thus a certificate of review, would be needed for a fact-finder to independently

evaluate the merits of such a claim. To prove medical negligence, Plaintiff would have to show,

through expert testimony, the nature of the duty of care owed by a prison nurse with regard to the

treatment of pepper spray injuries, as well as how Defendant Williams breached that duty of

care. See Williams, 72 P.3d at 397 (“Plaintiff’s medical negligence claim alleges that defendant

owed a duty of care to plaintiff, which he breached by not giving appropriate diagnosis,

treatment, and followup [sic] of plaintiff’s health problems. This claim of professional

negligence required expert testimony and, consequently, a certificate of review.”); see also


                                                 27
Morales v. Rattan, No. 17-cv-03009-PAB-KLM, 2019 WL 588192, at *5 (D. Colo. Feb. 13,

2019) (allegations that a physician misdiagnosed the plaintiff’s foot condition and “failed to

prevent the avoidable amputation of [his] toe” required expert testimony); Custard v. Balsick,

No. 15-cv-2221-REB-CBS, 2017 WL 131799, at *21 (D. Colo. Jan. 13, 2017) (allegations that a

physician’s assistant “should have immediately provided medical care instead of delaying or

denying it” required expert testimony).

        Because expert testimony is necessary to substantiate Plaintiff’s FTCA claim for medical

negligence, his failure to file a certificate of review bars him from proceeding with that claim.

C.R.S. § 13-20-602(4); Sherman, 653 F. App’x at 595. Accordingly, the United States motion to

dismiss that claim is granted.

        C. Plaintiff’s Motion for Injunction

        On June 5, 2019, Plaintiff filed a “Motion for Injunction,” in which he asks for a

preliminary injunction to “prohibit [the] United States, its agents, the ADX Warden and or

mailroom staff and or SIS staff (int. affairs) from tampering with or destroying any of Plaintiff’s

incoming or outgoing legal mail.” (Pl.’s Mot. 1 [all sic in original].) Plaintiff also seeks the

issuance of a preliminary injunction to have Defendants “send all of [their] court filings to

Plaintiff by certified mail.” (Id. at 2.) Finally, Plaintiff requests that this court “take notice of

Plaintiff’s mailing problems and thereby issue an order that it will not rule on any motion whose

effect substantially effects Plaintiff’s rights or can be prejudicial to Plaintiff without awaiting his

response to that motion, or such order th[e] court deems proper to ensure Plaintiff can pursue this

suit unimpeded and without fear of ‘failing to prosecute’ through no fault of his own.” (Id.)




                                                   28
       A preliminary injunction is an extraordinary remedy; accordingly, the movant’s right to

relief must be “clear and unequivocal.” Flood v. ClearOne Commc’ns, Inc., 618 F.3d 1110,

1117 (10th Cir. 2010). A movant must show: (1) a likelihood of success on the merits; (2) a

threat of irreparable harm, which outweighs any harm to the nonmovant; and (3) that the

injunction would not adversely affect the public interest. Awad v. Ziriax, 670 F.3d 1111, 1125

(10th Cir. 2012).

       It is well-settled that “a showing of probable irreparable harm is the single most

important prerequisite for the issuance of a preliminary injunction.” Dominion Video Satellite,

Inc. v. Echostar Satellite Corp., 356 F.3d 1256, 1260 (10th Cir. 2004) (“Dominion Video II”).

Therefore, “the moving party must first demonstrate that such injury is likely before the other

requirements for the issuance of an injunction will be considered.” Id. If the movant fails to

meet his burden of establishing irreparable injury, the court “need not address the remaining

preliminary injunction factors.” N.M. Dep’t of Game & Fish v. U.S. Dep’t of the Interior, 854

F.3d 1236, 1249 (10th Cir. 2017).

       “Because the primary goal of a preliminary injunction is to preserve the pre-trial status

quo, courts should be especially cautious when granting an injunction that requires the

nonmoving party to take affirmative action—a mandatory preliminary injunction—before a trial

on the merits occurs.” RoDa Drilling Co. v. Siegal, 552 F.3d 1203, 1208 (10th Cir. 2009) (citing

O Centro Espirita Beneficente Uniao Do Vegetal v. Ashcroft, 389 F.3d 973, 977 (10th Cir.

2004)). If, as here, the issuance of a preliminary injunction would alter the status quo, “the

movant bears a heightened burden and ‘must make a strong showing both with regard to the

likeliness of success on the merits and with regard to the balance of harms.’” Gen. Motors Corp.


                                                 29
v. Urban Gorilla, LLC, 500 F.3d 1222, 1226 (10th Cir. 2007) (quoting O Centro, 389 F.3d at

976); see Schrier v. Univ. of Colo., 427 F.3d 1253, 1261 (10th Cir. 2005) (explaining that

preliminary injunctions that seek to alter the status quo are “specifically disfavored,” because

“the limited purpose of a preliminary injunction is merely to preserve the relative positions of the

parties until a trial on the merits can be held”).

        As a final matter, injunctive relief relating to the management of prisons should be

granted only under exceptional and compelling circumstances. See Goff v. Harper, 60 F.3d 518,

520 (8th Cir. 1995) (“[I]n the prison context, a request for injunctive relief must always be

viewed with great caution because judicial restraint is especially called for in dealing with the

complex and intractable problems of prison administration.”); see also 18 U.S.C. § 3626(a)(2)

(“In any civil action with respect to prison conditions, . . . [p]reliminary injunctive relief must be

narrowly drawn, extend no further than necessary to correct the harm the court finds requires

preliminary relief, and be the least intrusive means necessary to correct that harm.”).

        In this case, Plaintiff has failed to demonstrate a substantial likelihood of irreparable

harm absent the requested prospective relief, i.e., a “significant risk” that he will suffer an injury

“of such imminence that there is a clear and present need for equitable relief” before the court

can render a final decision on the merits of this case. See Schrier, 427 F.3d at 1267; 321 F.3d at

1258. “To constitute irreparable harm, an injury must be certain, great, actual and not

theoretical.” Heideman v. S. Salt Lake City, 348 F.3d 1182, 1189 (10th Cir. 2003) (quoting Wisc.

Gas Co. v. FERC, 758 F.2d 669, 674 (D.C. Cir. 1985)); see Laratta v. Zavaras, No. 09-cv-

02498-REB-MEH, 2010 WL 3720106, at *2 (D. Colo. April 20, 2010) (“Injunctive relief is only




                                                     30
appropriate to avoid an existing threat of injury and cannot be employed to protect against an

injury that is merely feared to be suffered at some indefinite future date.”).

       Plaintiff complains that various ADX prison officials8 “tampered” with his legal mail,

and that as a result, he never received nearly half of the docket entries filed in this case, and one

of his intended court filings “never arrived to the court.” (Pl.’s Mot. 1, 3.) In addition, he

alleges that ADX mailroom staff “illegally opened, read, copied, and delayed delivery of

[Defendants’ Motion to Dismiss] causing a 10-day delay in service;” and that they “changed the

zip code on Plaintiff’s outgoing legal mail to his former military attorney causing the mail to be

‘returned to sender’ by the US Postal Service.” (Id. at 3-4.) However, aside from conclusory

statements that the alleged conduct “has and will cause irreparable injury,” Plaintiff has wholly

failed to identify any actual detriment that he suffered from the alleged mishandling of his legal

mail. See Cordova v. Dowling, No. 11-cv-01130-BNB, 2011 WL 2601000, at *1 (D. Colo. June

30, 2011) (“Mr. Cordova does not demonstrate how having to photocopy his documents through

the prison law library interferes with his court access in the instant action in such a way as to

cause him irreparable injury.”).

       It is true that a presumption of irreparable injury may exist, where constitutional rights

are infringed. See Schrier, 427 F.3d at 1266; Pac. Frontier v. Pleasant Grove City, 414 F.3d

1221, 1235 (10th Cir. 2005). And, as Plaintiff correctly points out, inmates unequivocally



8
  To the extent Plaintiff seeks injunctive relief against individuals that are not parties in this case,
such relief is unavailable. See Hunt v. Matevousian, 336 F. Supp. 3d 1159, 1171 (E.D. Cal. 2018)
(“[T]he pendency of this action does not give the Court jurisdiction over prison officials in
general.”); Gilmore v. Blair, No. 9:18-CV-0463 (GLS/DJS), 2019 WL 4926303, at *2 (N.D.N.Y.
Oct. 7, 2019).


                                                  31
possess a constitutional right of access to the courts. Lewis v. Casey, 518 U.S. 343, 350 (1996);

see Chriceol v. Phillips, 169 F.3d 313, 317 (5th Cir. 1999) (“Interference with a prisoner’s right

to access to the courts, such as delay, may result in a constitutional deprivation.”). However, an

alleged denial of access to the courts only rises to the level of a constitutional rights violation,

where an inmate suffers actual prejudice or detriment as a result. Trujillo v. Williams, 465 F.3d

1210, 1226 (10th Cir. 2006); see Moody v. Hardy, No. 4:07CV035-P-B, 2007 WL 844709, at *2

(N.D. Miss. March 16, 2007) (“A plaintiff must show real detriment, i.e., true denial of access,

such as the loss of a motion, the loss of a right to commence, prosecute or appeal in a court, or

substantial delay in obtaining a judicial determination in a proceeding.”). Because Plaintiff has

failed to show improper motive or interference with his access to the courts, he has failed to

allege a deprivation of his constitutional rights. See Florence v. Booker, 23 F. App’x 970, 972

(10th Cir. 2001) (holding that a prison official’s inadvertent opening of an inmate’s

constitutionally protected mail did not give rise to a constitutional violation, because there was

no evidence of improper motive or actual denial of access to the courts).

       On this record, then, Plaintiff has not demonstrated that he will suffer irreparable harm

absent injunctive relief. For that reason, there is no need to address the remaining preliminary

injunction factors. N.M. Dep’t of Game & Fish, 854 F.3d at 1249.

       Accordingly, it is

       ORDERED that Defendants’ “Motion to Dismiss Pursuant to Rules 12(b)(1) and

12(b)(6)” (Doc. No. 143) is GRANTED, in part, and DENIED, in part. Specifically,

Plaintiff’s Bivens claims against Defendants Balsick, Craig, Munoz, Starika, Fernandez, Melvin,

Williams, and Johnston are dismissed, with prejudice, for failure to state a claim, and they are


                                                  32
dismissed from this lawsuit. Plaintiff’s FTCA claims for negligence performance of duty against

the United States are also dismissed for lack of subject matter jurisdiction. In addition,

Plaintiff’s FTCA claim for medical negligence is dismissed, without prejudice, for failure to file

a certificate of review. Defendants’ Motion is denied in all other respects, and the case proceeds

against the Defendant United States alone, solely on Plaintiff’s FTCA claims for battery.

       It is further ORDERED that Plaintiff’s “Motion for Injunction” (Doc. No. 166) is

DENIED.

       This 11th day of December, 2019.




                                                 33
